The defendant’s contention that he was deprived of a fair trial by the prosecutor’s misconduct was not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 248-252). In any event, it is without merit. The references to the race of one of the police officers and the informant during the witnesses’ direct testimony and in the prosecutor’s summation, while improper, did not constitute such a “thematic reference to * * * race” that reversal is warranted (People v Rivera, 136 AD2d 520; People v Kong, 131 AD2d 783; cf., People v Thomas, 129 AD2d 596, 597-598). The prosecutor’s remarks concerning the police witnesses’ membership in an “elite” unit and Police Officer Bernard Porter’s commendation and five awards, although irrelevant and improper (see, People v McKutchen, 76 AD2d 934; People v Perez, 69 AD2d 891), were harmless in light of the overwhelming *461evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242). The defendant’s remaining contention is without merit. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.